DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites that “at least one of the finger grips” are structured to deactivate a locking mechanism or actuate a release mechanism “by the application of opposing forces applied to at least one of the finger grips”. If only one of the finger grips is structured to deactivate a locking mechanism or actuate a release mechanism, how is this facilitated by the application of opposing forces to the one finger grip? As best understood by the Specification and by the drawings, one force, not opposing forces, would be applied to a single finger grip to either deactivate a locking mechanism or actuate a release mechanism. The claim is being interpreted such that both finger grips are further structured to at least one of deactivate a locking mechanism or actuate a release mechanism by the application of opposing forces applied to the finger grips when two finger grips are present, or such that one finger grip is further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al.’835 (US Pub No. 2004/0065835 – previously cited) in view of Braig et al.’986 (USPN 6,095,986).
Regarding claim 1, Rich et al.’835 discloses a sample cell for a respired gas sensor (see TITLE), the sample cell comprising: a single-piece molded main body (Figure 1, page 1, section [0010], page 2, section [0013]) defining a gas flow path (see Figure 3) including (i) an optical sampling bore (Figure 1, optical sampling bore 140) with opposite inlet and outlet ends (page 3, sections [0028] and [0030] – and Figures 3 and 6 show the inlet and outlet ends), (ii) a gas inlet lumen (Figure 6, gas inlet lumen 170) connected with the inlet end of the optical sampling bore, and (iii) a gas outlet lumen (Figure 6, gas outlet lumen 160) connected with the outlet end of the optical sampling bore; an inlet optical window attached to the single-piece molded main body and covering the inlet end of the optical sampling bore (page 3, section [0030]); and an outlet optical window attached to the single-piece molded main body and covering the outlet end of the optical sampling bore (page 3, section [0030]).
Rich et al.’835 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the single-piece main body is injection molded.  The limitation regarding the injection molded main body is a product-by-process limitation. As noted in section 2113. I of the MPEP, 
Rich et al.’835 discloses all of the elements of the current invention, as discussed above, except for the windows being welded to the main body. Braig et al.’986 teaches welding an optical window of a gas analyzer to a main body of the gas analyzer in order to seal the window the main body and create an airtight seal (col. 5, lines 5-12, col. 12, lines 47-51, and col. 12, line 64 – col. 13, line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modified the sample cell of Rich et al.’835 to include optical windows welded to the single-piece injection molded main body, as taught by Braig et al.’986, since it would ensure an airtight seal between the windows and the sample cell main body. Furthermore, the modification to Rich et al.’835 would merely be the simple substitution of one known window attachment method (welding) for another (snap-fitting) to yield predictable results.
Regarding claim 2, the inlet optical window seals the inlet end of the optical sampling bore; and the outlet optical window seals the outlet end of the optical sampling bore (page 4, section [0037] of Rich et al.’835 – “leak free transition”, and furthermore, as modified by Braig et al.’986, an airtight seal is formed when welding the optical windows to the main body).
Regarding claim 3, Rich et al.’835 teaches that the optical sampling bore defines an optical axis (Figure 3, optical axis 146, and Figure 8, optical axis 216), the inlet optical window is oriented transverse to the optical axis, and the outlet optical window is oriented transverse to the optical axis (as seen in Figure 8, and page 3, sections [0029-0030]).

Regarding claim 10, Rich et al.’835 teaches that the sample cell includes a finger grip (Figure 1, finger grips 190) on one side of the main body. Rich et al.’835 fails to disclose a second finger grip on an opposite side of the main body. However, MPEP section 2144.04 VI. B. states that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 11, finger grip 190 of Rich et al.’835 is a protrusion having at least one of (i) an angle with respect to the main body or (ii) a curvature arcing away from the main body (as seen in Figures 1, 5, and 7).
Regarding claim 12, the finger grip of Rich et al.’835 is structured to facilitate a detachment of the sample cell from a sampling bench by a force applied to the finger grip (page 3, section [0031]). When two finger grips are present, one on top and one on bottom, the finger grips are structured to facilitate a detachment of the sample cell from a sampling bench by the application of opposing forces applied to the finger grips.
Regarding claim 13, the finger grip of Rich et al.’835 is structured to at least one of (i) deactivate a locking mechanism, or (ii) actuate a release mechanism to facilitate detachment of the sample cell from the sampling bench by the application of a force applied to the finger grip (page 3, section [0031]).
Regarding claim 15, Figure 8 of Rich et al.’835 discloses a respired gas carbon dioxide sensor, the sensor comprising the sample cell as set forth in claim 1 (sample cell 100), a light source (light source 215) arranged to inject light into the inlet end of the optical sampling bore of the sample cell; and a light detector (light detector 214) arranged at the outlet end of the optical sampling bore of the sample cell to detect the light from the light source after passing through the optical sampling bore of the sample cell (page 3, sections [0028-0029]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rich et al.’835 in view of Braig et al.’986, as applied to claim 1, further in view of D’Almada et al.’290 (WO 2014/027290 – previously cited).
Rich et al.’835 in view of Braig et al.’986 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the sample cell comprising a water trap filter attached to a tubular gas inlet via a nib with no adhesive. D’Almada et al.’290 discloses that the presence of moisture generally affects the accurate detection of various gases in a respiratory gas stream, and further teaches the use of a water trap filter with a sample cell in order to remove moisture from a respiratory gas stream (page 1, lines 19-21, and page 11, lines 1-16). The water trap filter of D’Almada et al.’290 is attached to a tubular gas inlet of the sample cell via a nib (page 11, lines 1-16), and the reference does not mention the use of an adhesive. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sample cell of Rich et al.’835 in view of Braig et al.’986 to include a water trap filter attached to a tubular gas inlet via a nib with no adhesive, as taught by D’Almada et al.’290, since it would remove moisture from a respiratory gas stream, thus providing more accurate detection of various gases in the respiratory gas stream.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rich et al.’835 in view of Braig et al.’986, as applied to claim 15, further in view of Rich et al.’405 (US Pub No. 2003/0191405 – previously cited).
Rich et al.’835 in view of Braig et al.’986 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the respired gas carbon dioxide sensor comprising a pump, and explicitly reciting that the sensor comprises a sampling bench including the light source and the light detector and further including a sample cell receptacle configured to receive the sample cell as a detachable sample cell.

Rich et al.’405 further discloses configuring a light source and a light detector in a sampling bench, wherein the sampling bench also includes a sample cell receptacle configured to receive the sample cell as a detachable sample cell (page 3, sections [0032-0033]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the respired gas carbon dioxide sensor of Rich et al.’835 in view of Braig et al.’986 to include its light source and light detector in a sampling bench, the sampling bench further including a sample cell receptacle configured to receive the sample cell as a detachable sample cell, as taught by Rich et al.’405, as it would merely be combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 04 March 2021 have been fully considered and are partially persuasive. While Applicant’s amendments to claims 5 and 7 have overcome the previous 112(b) rejections of the claims, Applicant’s amendment to claim 13 has not overcome the indefiniteness present within the claim. With regard to the prior art rejection of claim 1, Applicant argues that Rich et al.’835 does not teach welding the optical windows to the main body. This argument has been addressed by modifying the rejection of claim 1 in view of the teachings of Braig et al.’986. Applicant’s arguments with 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, none of the prior art teaches or suggests, either alone or in combination, a sample cell for a respired gas sensor, the sample cell comprising a connection between a gas inlet lumen and an inlet end of an optical sampling bore, the connection including a concave curved wall and a convex curved wall, in combination with the other claimed elements. Regarding claim 9, none of the prior art teaches or suggests, either alone or in combination, a sample cell for a respired gas sensor, the sample cell comprising an optical sampling bore that is a tapered cylinder with the taper oriented such that an outlet end of the optical sampling bore has a larger diameter than an inlet end of the optical sampling bore, in combination with the other claimed elements. Regarding claim 18, none of the prior art teaches or suggests, either alone or in combination, a sample cell for a respired gas sensor, the sample cell comprising a connection between a gas inlet lumen and an inlet end of an optical sampling bore, the connection including at least one curved wall, in combination with the other claimed elements.
Claims 18 and 19 are allowed.
Claims 5, 7, and 9 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eckerbom et al.’903 (US Pub No. 2006/0251903) and French et al.’387 (USPN 5,131,387) both teach welding an optical window to a main body of a gas analyzer in order to create an air-tight seal around the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETSUB D BERHANU/Primary Examiner, Art Unit 3791